DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. US 6,782,236 (hereinafter “Sasaki”) in view of Matsumoto et al. US 9,274,475 (hereinafter “Matsumoto”).
Regarding claim 1, Sasaki teaches an image forming system including a sheet feeder that feeds a first sheet with a length (MPEP 2115) in a conveying direction equal to or longer than a predetermined length and a second sheet with a length (see MPEP 2115) in the conveying direction shorter than the predetermined length, and an image forming apparatus including an image former (105) that forms an image on the first 
a main conveying path (see annotated figure below, bolded line in “main conveying path” figure) configured to convey the first sheet through an intermediate transfer section (transfer drum of 105) and a fixing section (108) of the image forming apparatus; 
a first conveying path (see annotated figure below, bolded line in “first conveying path” figure) defined by a first plurality of rollers that is provided inside the sheet feeder and the image forming apparatus, and that receives the first sheet directly from the main conveying path downstream of the fixing section in the conveying direction of the first sheet, reverses sides of the first sheet, and conveys the first sheet to the main conveying path upstream of the intermediate transfer section; 

    PNG
    media_image1.png
    999
    1432
    media_image1.png
    Greyscale

a second conveying path (see annotated figure above, bolded line in “second conveying path” figure) defined by a second plurality of rollers that is provided inside the sheet feeder and the image forming apparatus, and that receives the first sheet directly (notice annotated figure above showing the second conveying path sharing the same set of nip rollers 1, and therefore the second conveyance path and the main conveying path are directly attached, therefore a sheet entering the second conveying path must pass through the downstream end of the main conveying path) from the main conveying path downstream of the fixing section in the conveying direction of the first sheet and conveys the first sheet from downstream of the image former to the main conveying path upstream of the intermediate transfer belt without reversing (continues in the same 
a hardware processor (80) operably connected to the first plurality rollers and the second plurality of rollers and controls the operation thereof, that controls whether the first sheet is conveyed to the main conveying path upstream of the intermediate transfer belt via the first conveying path or via the second conveying path, when images are formed on both sides of a plurality of the first sheets by the image former, in order to narrow a space between a plurality of the first sheets (see FIGS. 3-6).
Sasaki teaches the claimed invention except wherein the intermediate transfer section is a transfer belt.  Instead, Sasaki teaches a transfer drum of the image former (105).
Matsumoto, with reference to FIG. 1, show a well-known means of an intermediate transfer belt (12).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to substitute Sasaki’s intermediate transfer section with the intermediate transfer belt of Matsumoto in order to achieve the predictable result of transferring an image to a sheet.
Regarding claim 2, wherein the sheet feeder includes a sheet evacuator (broadest reasonable interpretation includes re-feeding path, see annotated figure above) on a downstream side of the second conveying path, and the 

Regarding claim 3, wherein a re-feeding path (see annotated figure above, bolded line in “re-feeding path” figure) is provided inside the sheet feeder, the refeeding path extending from the second conveying path to the main conveying path upstream of the intermediate transfer section, the re-feeding path re-feeding, to the main conveying path without reversing the sides of the first sheet, the first sheet which is returned to the sheet feeder via the second conveying path (FIG. 3-6).
	Regarding claim 4, wherein when the first sheet is conveyed to the main conveying path upstream of the intermediate transfer section via the second and the first conveying paths, the hardware processor commanding the first sheet to return to the sheet feeder via the second conveying path, and then to be conveyed to the first conveying path (sheet is fed from second conveying path to first conveying path because downstream end of second conveying path connects with downstream end of first conveying path in annotated figure above, FIGS. 3-6).
Regarding claim 5, wherein when images are formed on both sides of the second sheet by the image former, the hardware processor controls the second sheet to be conveyed to the first conveying path (FIGS. 3-6).
Regarding claim 6, wherein when images are formed on both sides of the first sheet by the image former, the hardware processor controls the first sheet to be conveyed to the second conveying path (FIGS. 3-6).

Regarding claim 8, wherein the second conveying path allows a middle region in a conveying direction of a long sheet to sag (fully capable, see MPEP 2114 (II) and MPEP 2115).
Regarding claim 9, wherein a conveyance roller (3 of first conveying path, and roller 2 which may be a part of the second conveying path, assuming main conveying path extends to rollers 2 and second conveying path extends from rollers 2) of the first and second plurality of rollers is disposed in each of the first and the second conveying paths, the conveyance roller conveying the first sheet or the second sheet and being rotatable in forward and reverse directions.
Regarding claim 10, wherein a conveyance roller (3 and 1c, respectively) of the first and second plurality of rollers is disposed in each of the first and the second conveying paths, the conveyance roller conveying the first sheet or the second sheet and being capable of receding (by manual removal) from the respective conveying paths.
Regarding claim 11, wherein the sheet evacuator allows a long sheet to being ejected into the sheet evacuator and is capable of being loaded with a long sheet.
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
Applicant argues that Sasaki does not disclose that the “second conveying path receives the first sheet directly from the main conveying path” as recited in amended claim 1.  Specifically, Applicant points out that the second conveying path receives a sheet from the main conveying path only via the first conveying path.
In response, the examiner takes the position that Sasaki shows (see annotated figure above) the second conveying path sharing the same set of nip rollers 1, and therefore the second conveyance path and the main conveying path are directly attached.  A sheet entering the second conveying path must also pass through the downstream end of the main conveying path.  Therefore, a sheet entering the second conveying path is essentially coming directly from the main conveying path.  Since the argument presented by Applicant is not persuasive, claim 1 and depending are finally rejected by the same art presented in the previous office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3656